 64DECISIONSOF NATIONALLABOR RELATIONS BOARDAcro Division,Robertshaw-Fulton Controls CompanyandInter-national Association of Machinists,AFL-CIO.Case No. 9-CA-1887.April 6,1960ORDEROn March 4, 1960, Trial Examiner John F. Funke issued his Inter-mediate Report and Recommended Order in the above-entitled pro-ceeding, finding that the Respondent had not engaged in unfair laborpractices in violation of Section 8(a) (3) of the Act.He did find,however, that by surveillance of a union meeting, the Respondent en-gaged in activity in violation of Section 8(a) (1) of the Act, but hestated that, for reasons set forth in his Intermediate Report, he is ofthe opinion that the policies of the Act would not be effectuated by aremedial order directed to this single violation.He recommendedthat all other allegations of the complaint be dismissed.The case having been transferred to the Board and no statementof exceptions having been filed with the Board, and the time allowedfor filing such exceptions having expired,Pursuant to Section 10(c) of the National Labor Relations Act, asamended, and Section 102.48 of the Board's Rules and Regulations-Series 8, the Board has adopted the findings, conclusions, and recom-mendations of the Trial Examiner as contained in his report.Wefind that it would not effectuate the policies of the Act to direct aremedial order to the single violation of Section 8(a) (1) of the Act.All other allegations of the complaint are hereby dismissed.127 NLRB No. 15.Kellogg Switchboard and Supply Company, a Division of Inter-national Telephone and Telegraph CompanyandCommuni-cationWorkersof America,AFL-CIO,Petitioner.Case No.11-RC-1314.April 6, 1960DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Martin L. Ball, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Bean and Fanning].1 The hearing officer referred to the Board the Employer'smotion to dismiss thepetition on the ground that it was prematurely filed.For the reasons stated herein-after, the motion is denied.127 NLRB No. 1.